Citation Nr: 0821996	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-14 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for a 
bilateral shoulder disability, to include arthritis and 
degenerative joint disease (DJD).

2.  Entitlement to an initial compensable rating for a 
bilateral elbow disability, to include arthritis, DJD, and 
tendonitis.

3.  Entitlement to an initial compensable rating for a 
thoracolumbar disability, to include arthritis, DJD, and a 
strain.

4.  Entitlement to an initial compensable rating for a 
bilateral ankle disability, to include arthritis, tendonitis, 
and degenerative changes.

5.  Entitlement to an initial rating in excess of 20 percent 
for multiple joint arthritis, to include bilateral shoulders, 
bilateral elbows, thoracolumbar spine, and bilateral ankles.

6.  Entitlement to an initial compensable rating for a 
cervical spine strain disability.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to October 
2004.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection and assigned a 20 percent 
rating for multiple joint arthritis, to include bilateral 
shoulders, bilateral elbows, thoracolumbar spine, and 
bilateral ankles, and granted service connection and assigned 
a non-compensable rating for a cervical spine strain.  Both 
disabilities were assigned an effective date of November 1, 
2004.  

In the April 2005 rating decision the veteran was also 
granted service connection for hypertension, right and left 
knee retropatellar pain syndrome, and a left wrist ganglion 
cyst.  The veteran filed a timely Notice of Disagreement 
(NOD), which noted that he disagreed with his ratings for his 
multiple joint arthritis, cervical strain, and hypertension.  
The veteran then filed a timely VA Form 9, which noted that 
the veteran sought appeal for all of the issues listed on his 
Statement of the Case (SOC), which listed only entitlement to 
higher evaluations for multiple joint arthritis, 
hypertension, and a cervical strain.  He also noted in his VA 
Form 9 that a 10 percent rating for his hypertension would 
completely satisfy his appeal.

The veteran indicated in a August 2006 letter that he wished 
the RO to include his bilateral knee and left wrist 
disabilities in his NOD.  In November 2006 the RO issued an 
SOC for the right and left knee retropatellar pain syndrome 
and left wrist disabilities, however the veteran has not 
filed a VA Form 9 or any other document indicating that he 
wished to appeal these issues to the Board.  Therefore, the 
issues of entitlement to a higher rating for right and left 
knee retropatellar pain syndrome and a left wrist ganglion 
cyst are not before the Board.  See 38 C.F.R. §§ 20.200, 
20.202 (2007).

A July 2007 Decision Review Officer (DRO) decision granted 
the veteran a 10 percent evaluation for his hypertension, 
effective November 1, 2004.  Therefore, because the veteran 
was granted the full benefit he sought, his claim for service 
connection for a initial compensable rating for hypertension 
is no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The issues have been re-characterized to comport with the 
evidence of record, including the April 2005 rating decision 
which granted the veteran service connection for arthritis of 
his bilateral shoulders, bilateral elbows, thoracolumbar 
spine, and bilateral ankles.


FINDINGS OF FACT

1.  The veteran's bilateral shoulder disability, to include 
arthritis and DJD, is not shown to be productive of ankylosis 
of the scapulohumeral articulation, impairment of the 
humerus, or impairment of the clavicle or scapula, and is 
shown to have a full range of motion.

2.  The veteran's bilateral elbow disability, to include 
arthritis, DJD, and tendonitis, is not shown to be productive 
of ankylosis of the elbow, impairment of the flail joint or 
joint fracture, non-union of the radius and ulna, impairment 
of the ulna, impairment of the radius, or impairment of 
supination and pronation, and is shown to have a full range 
of motion.

3.  The veteran's thoracolumbar disability, to include 
arthritis, DJD, and a strain, is shown to have localized 
tenderness. 
4.  The veteran's bilateral ankle disability, to include 
arthritis, tendonitis, and degenerative changes, is not shown 
to be productive of ankylosis of the ankle, ankylosis of the 
subastragalar or tarsal joint, malunion of the os calcis or 
astragalus, or astragalectomy, and is shown to have a full 
range of motion.

5.  The veteran is in receipt of the maximum rating under the 
applicable diagnostic code for his multiple joint arthritis, 
to include bilateral shoulders, bilateral elbows, 
thoracolumbar spine, and bilateral ankles.

6.  The veteran's cervical spine strain disability is shown 
to have localized tenderness.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable 
evaluation for bilateral shoulder disability, to include 
arthritis and DJD, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic 
Codes (DC) 5003, 5201 (2007).

2.  The schedular criteria for an initial compensable 
evaluation for a bilateral elbow disability, to include 
arthritis, DJD, and tendonitis, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.71a, DCs 5003, 5024, 5206-5208.

3.  The criteria for an evaluation of 10 percent, but no 
more, for the service-connected thoracolumbar disability, to 
include arthritis, DJD, and a strain, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, DCs 
5237, 5242.

4.  The schedular criteria for an initial compensable 
evaluation for a bilateral ankle disability, to include 
arthritis, tendonitis, and degenerative changes, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.71a, DCs 5003, 5024, 5271 (2007).
5.  The schedular criteria for an evaluation in excess of 20 
percent for multiple joint arthritis, to include bilateral 
shoulders, bilateral elbows, thoracolumbar spine, and 
bilateral ankles, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, DC 5003.

6.  The criteria for an evaluation of 10 percent, but no 
more, for the service-connected cervical spine strain 
disability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, DC 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The evaluations to be assigned the now-service connected 
arthritis of various joints are "downstream" issues.  Hence, 
additional notification is not required.  See Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) aff'd by Hartman v. 
Nicholson, No. 06-7303 (Fed. Cir. Apr. 5, 2007).  
Notwithstanding, the RO provided the appellant with pre-
adjudication notice with regard to entitlement to service 
connection in a November 2004 letter.  Additional notice, 
including that concerning the issues of establishing higher 
evaluations and effective dates, was provided by a March 2006 
letter.  The claim was subsequently re-adjudicated in a July 
2007 supplemental statement of the case (SSOC).  The veteran 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran medical 
examinations and opinions as to the severity of his 
disabilities.  All known and available records relevant to 
the issue on appeal have been obtained and associated with 
the veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO originally granted service connection for multiple 
joint arthritis, to include bilateral shoulders, bilateral 
elbows, thoracolumbar spine, and bilateral ankles, and a 
cervical spine strain, in April 2005.  The multiple joints 
arthritis was assigned a 20 percent rating under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5003, and the cervical spine 
strain disability was assigned a non-compensable rating under 
38 C.F.R. § 4.71a, DC 5237.  Both disabilities were assigned 
an effective date of November 1, 2004.  The veteran contends 
that he is entitled to separate 10 percent rating for each of 
the joints affected by his arthritis and a 10 percent rating 
for his cervical spine strain disability.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (2007); 38 C.F.R. § 4.1 (2007).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2007).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, slip op. at 4 and 5 (U.S. Vet. 
App. Nov. 19, 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b) (2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59 (2007).  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Diagnostic Code 5003 provides that degenerative arthritis 
(hypertrophic or osteoarthritis), if established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71a, DC 5003.  




I.  Entitlement to a Compensable Evaluation for a Bilateral 
Shoulder Disability 

The veteran seeks a compensable evaluation for a bilateral 
shoulder disability, to include arthritis and DJD.  The 
diagnostic codes that pertain to the shoulder are DCs 5200-
5203.

Under 38 C.F.R. § 4.71a, DC 5201, a 20 percent rating is 
warranted if either arm shows limitation of motion at 
shoulder level and a 30 percent rating when major arm's 
motion is limited to midway between the side and shoulder 
level.

The normal range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees, and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

At his December 2004 VA examination the veteran was diagnosed 
with bilateral DJD of the AC joints of the shoulders.  Range 
of motion testing revealed that the veteran had normal range 
of motion of his shoulders and that his shoulders were non-
tender.  It was also noted that no pain was noted with motion 
and that repeated motion did not affect the range of motion 
or limit the function of the shoulder joint.

January 2006 and May 2007 VA examinations note that the 
veteran has bilateral DJD of the AC joints of the shoulder.  
Both examinations also note that the veteran's shoulder had a 
normal range of motion.  Specifically, they noted that the 
veteran had shoulder forward flexion and abduction from zero 
to 180 degrees and internal and external rotation from zero 
to 90 degrees.  The January 2006 examination notes that there 
was a mild ache at the end of external rotation and at the 
end of abduction and forward flexion.  Repetitive movement of 
both shoulders did not decrease the range of motion or their 
function.  The May 2007 examination likewise notes that there 
was mild ache at the end of abduction and at the end of 
forward flexion, and that repetitive movement of both 
shoulders did not decrease the range of motion or joint 
function.

The numerous VA examinations of record clearly indicate that, 
although the veteran does have DJD or arthritis in his 
shoulders, his shoulders have a normal, full range of motion.  
See 38 C.F.R. § 4.71, Plate I.  Hence, neither of the 
veteran's shoulders shows a limitation of motion at shoulder 
level.  Therefore the veteran's bilateral shoulder disability 
does not warrant a compensable rating under DC 5201.  38 
C.F.R. § 4.71a, DC 5201.

Other diagnostic codes that potentially apply to the shoulder 
include DCs 5200, 5202, and 5203.  38 C.F.R. § 4.71a.  
However, because there is no evidence of record indicating 
that the veteran has been diagnosed with, or even complained 
of, ankylosis of the scapulohumeral articulation, impairment 
of the humerus, or impairment of the clavicle or scapula, DCs 
5200, 5202, and 5203, respectively, are not for application.  

II.  Entitlement to a Compensable Evaluation for a Bilateral 
Elbow and Ankle Disabilities

The veteran seeks a compensable evaluation for a bilateral 
elbow disability, to include arthritis, DJD, and tendonitis, 
and a bilateral ankle disability, to include arthritis, 
tendonitis, and degenerative changes.  The diagnostic codes 
that pertain to the elbow are DCs 5205 to 5213, and those 
pertaining to the ankle are DCs 5270 to 5274.

Tendonitis is rated by analogy under tenosynovitis (DC 5024).  
38 C.F.R. § 4.20 (2007).  DC 5024 is rated on limitation of 
motion of the affected parts, as arthritis degenerative (DC 
5003), which instructs to rate on the basis of limitation of 
motion under the appropriate diagnostic codes.  See 38 C.F.R. 
§ 4.71a, DC 5003.  

Under DC 5206 limitation of forearm flexion to 100 degrees in 
either arm warrants a 10 percent rating.  Under DC 5207 
limitation of forearm extension to 45 degrees in either arm 
warrants a 10 percent rating.  Under DC 5208 limitation of 
forearm flexion to 100 degrees and extension limited to 45 
degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a.  

The normal range of motion of the elbow is flexion from 0 to 
145 degrees.  38 C.F.R. § 4.71, Plate I.

Under DC 5271 limitation of motion of the ankle that is 
moderate warrants a 10 percent rating, while a marked 
limitation of motion warrants a 20 percent rating.  As there 
is no regulatory definition of moderate or marked limitation 
of motion, the Board must apply the terms in a manner that is 
"equitable and just."  38 C.F.R. § 4.2.  

The normal range of motion of the ankle is dorsiflexion from 
0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 
C.F.R. § 4.71, Plate II.

November 2002 service medical records indicate degenerative 
changes in the veteran's ankles.  It should also be noted 
that the veteran is already service-connected for arthritis 
of his bilateral ankles.

At his December 2004 VA examination the veteran was diagnosed 
with bilateral DJD of his elbows.  Range of motion testing 
revealed that the veteran had normal range of motion of his 
elbows, which were non-tender.  It was also noted that the 
veteran's ankles were normal to inspection, had normal range 
of motion, and were stable and non-tender.  It was also noted 
that no pain was noted with motion and that repeated motion 
did not affect the range of motion or limit the function of 
the elbow or ankle joint.

January 2006 and May 2007 VA examinations note that the 
veteran has tendonitis of his elbows and ankles.  The May 
2007 VA examination found that only the veteran's left ankle 
had tendonitis.  Both examinations also note that the 
veteran's elbows and ankles had a normal range of motion.  
Specially, the January 2006 examination noted that the 
veteran's elbow flexion was 0 to 145 degrees and his ankles 
had dorsiflexion of 0 to 20 degrees and plantar flexion of 0 
to 45 degrees.  The May 2007 VA examination notes elbow 
flexion of 0 to 145 degrees, and that the left ankle had 0 to 
45 degrees of plantar flexion, 0 to 20 degrees of 
dorsiflexion, and 0 to 30 degrees of eversion.  Both 
examinations noted that the elbows and ankles had no pain 
during range of motion testing, and repetitive motion of the 
elbows and ankles did not decrease range of motion or joint 
function. 

The numerous VA examinations of record clearly indicate that, 
although the veteran has DJD, arthritis, and tendonitis in 
his elbows, his elbows have a normal, full range of motion.  
See 38 C.F.R. § 4.71, Plate I.  Hence because both of the 
veteran's elbows show a complete range of motion, his 
bilateral elbow disability does not warrant a compensable 
rating under DCs 5206, 5207, or 5208.  38 C.F.R. § 4.71a.

Other diagnostic codes that potentially apply to the elbow 
include DCs 5205 and 5209-5213.  38 C.F.R. § 4.71a.  However, 
because there is no evidence of record indicating that the 
veteran has been diagnosed with, or even complained of, 
ankylosis of the elbow, impairment of the flail joint or 
joint fracture, non-union of the radius and ulna, impairment 
of the ulna, impairment of the radius, or impairment of 
supination and pronation, DCs 5205 and 5209-5213, 
respectively, are not for application.  

The numerous VA examinations and evidence of record clearly 
indicate that although the veteran has DJD, arthritis, and 
tendonitis in his ankles, his ankles have a normal, full 
range of motion.  See 38 C.F.R. § 4.71, Plate II.  Hence 
because both of the veteran's ankles show a complete range of 
motion, it is not reasonable to characterize the limitation 
of motion of either of his ankles as moderate, and his 
bilateral ankle disability does not warrant a compensable 
rating under DC 5271.  38 C.F.R. § 4.71a, DC 5271.

Other diagnostic codes that potentially apply to the ankles 
include DCs 5270 and 5272-5274.  38 C.F.R. § 4.71a.  However, 
because there is no evidence of record indicating that the 
veteran has been diagnosed with, or even complained of, 
ankylosis of the ankle, ankylosis of the subastragalar or 
tarsal joint, malunion of the os calcis or astragalus, or 
astragalectomy, DCs 5270 and 5272-5274, respectively, are not 
for application.  

III.  Entitlement to a Compensable Evaluation for 
Thoracolumbar and Cervical Spine Disabilities

The veteran seeks a compensable evaluation for a 
thoracolumbar disability, to include arthritis, DJD, and a 
strain, and a cervical spine strain.  

The veteran originally filed his service connection claim in 
November 2004, which was after VA promulgated new regulations 
concerning the evaluation of the disabilities of the spine 
based on range of motion and lumbosacral and cervical 
strains, effective September 26, 2003.

Degenerative arthritis of the spine is rated under DC 5242, 
and lumbosacral and cervical strains are rated under DC 5237.  
DCs 5237 and 5242 are rated under the General Rating Formula 
for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a.  
Diagnostic Code 5242 notes that degenerative arthritis of the 
spine can also be rated under DC 5003, which instructs to 
rate on the basis of limitation of motion under the 
appropriate diagnostic codes.  See 38 C.F.R. § 4.71a.  

A back disability is to be evaluated under whichever method 
results in the higher evaluation, when all disabilities are 
combined, under 38 C.F.R. § 4.25, and the spine is to be 
evaluated with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the 
Spine provides that 10 percent disability rating is assigned 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a.  

A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavourable ankylosis of both segments, which 
will be rated as a single disability.  Id.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 10 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months.  Id.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) provides that, if intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be rated on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id.

The December 2004 VA examination notes that the veteran has 
DJD of the lumbar spine and a chronic neck sprain.  It does 
not appear that range of motion testing was conducted.

The January 2006 VA examination notes that the veteran has a 
thoracolumbar spine strain and underlying diffuse DJD, and a 
cervical spine neck strain.  The examiner noted that the 
veteran's range of motion in his cervical and lumbosacral 
spine were both normal.  It was noted that the normal ranges 
of motion of the cervical spine consist of flexion and 
extension of 0 to 45 degrees, left and right lateral flexion 
of 45 degrees, and left and right lateral rotation of 0 to 80 
degrees.  It was also noted that the normal range of motion 
of the thoracolumbar spine consists of flexion of 0 to 90 
degrees, extension of 0 to 30 degrees, left and right lateral 
flexion of 30 degrees, and left and right lateral rotation of 
0 to 30 degrees.  The examiner also found that there was no 
spasm, weakness, or tenderness of the cervical or lumbosacral 
spine.  There was no painful motion and repetitive movements 
did not decrease the range of motion or spine function in 
regards to the cervical and thoracolumbar spine.  It was 
noted that there was no postural abnormalities, fixed 
deformities, abnormality in musculature, or that the veteran 
had difficulty walking.  Following a complete neurologic 
examination, the examiner reported a normal sensory 
examination, to include sacral segments.  

The May 2007 VA examination notes that the veteran has a 
thoracolumbar spine strain and diffuse mild DJD, and a 
cervical spine neck strain.  The examiner noted that the 
veteran's range of motion in his cervical spine was normal, 
and his thoracolumbar spine range of motion was noted to be 
both normal and asymptomatic.  The veteran was able to touch 
the floor with his hands during forward flexion.  The 
veteran's range of motion of his cervical spine consisted of 
flexion of 0 to 45 degrees, extension of 0 to 55 degrees, 
left lateral flexion was 0 to 40 degrees, and rotation was 0 
to 70 degrees.  The veteran's thoracolumbar spine range of 
motion consisted of flexion of 0 to 90 degrees, extension of 
0 to 30 degrees, left and right lateral flexion of 30 
degrees, and rotation of 0 to 30 degrees.  The examiner did 
find, however that the veteran has mild tenderness over the 
mid-cervical spine and over the mid-lumbar spine, although 
there were no spasms or weakness.  Furthermore, it was noted 
that there was no postural abnormalities or fixed deformities 
and that there was normal musculature and ambulation.  Both 
segments of the spine were supple and flexible, and both 
segments of the spine showed normal contour.  The veteran had 
a normal gait, and there was no guarding of movements.  
Repetitive head rotations and repetitive forward flexions did 
not decrease the range of motion or spine function of either 
the cervical or thoracolumbar spine.  The examiner noted that 
the veteran's neurological examination was normal.  

Under 38 C.F.R. § 4.71a, General Rating Formula for Disease 
and Injuries of the Spine, a 10 percent rating is warranted 
if there is localized tenderness not resulting in abnormal 
gait or abnormal spinal contour.  Note (6) clearly indicates 
that the disabilities affecting the thoracolumbar and 
cervical spine are to separately evaluated.  38 C.F.R. § 
4.71a.  The May 2007 VA examination found that the veteran 
had mild tenderness over the mid-cervical and mid-lumbar 
spine, but that he had a normal gait and no postural 
abnormalities.  Thus, separate 10 percent evaluations of the 
veteran's cervical and thoracolumbar spine disabilities are 
warranted under DC 5271.  38 C.F.R. § 4.71a DC 5271.

Under 38 C.F.R. § 4.71a, General Rating Formula for Disease 
and Injuries of the Spine, a 20 percent rating is warranted 
if there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  The January 2006 VA examination found 
that the veteran had a normal, full range of motion in his 
cervical and thoracolumbar spine, and no spasm or postural 
abnormalities or difficulty walking.  The May 2007 VA 
examination found that the veteran's thoracolumbar spine had 
0 to 90 degrees of flexion and his cervical spine had 0 to 45 
degrees of flexion.  Likewise, using the lower of these VA 
examination results, the veteran's combined range of motion 
in his thoracolumbar spine is 180 degrees and the combined 
range of motion in his cervical spine is 210 degrees.  
Furthermore, the examiner found that the veteran had no 
spasms or guarding and a normal gait and posture.  The 
evidence of record clearly shows that the veteran's cervical 
and thoracolumbar spine disabilities do not manifest range of 
motion limitations or physical manifestations prescribed for 
a 20 percent rating.  Accordingly, the evidence of record 
does not establish that a 20 percent rating is warranted 
under the General Rating Formula for Disease and Injuries of 
the Spine.  38 C.F.R. § 4.71a.  

To receive a 10 percent rating for IVDS based on 
incapacitating episodes the evidence must show incapacitating 
episodes between one and two weeks requiring bed rest as 
prescribed by a physician.  There is no evidence of record, 
nor does the veteran allege, that he has had incapacitating 
episodes.  Therefore, this diagnostic criteria is not for 
application.  

As to whether separate evaluations for neurological 
manifestations are warranted pursuant to 38 C.F.R. 4.71a DC 
5235-5243, Note (1), the VA examinations of record found that 
the veteran had normal neurologic examinations.  Therefore, 
separate evaluations for neurologic manifestations are not 
for application.  

Separate 10 percent evaluations for thoracolumbar and 
cervical spine disabilities, but no more, are warranted.

IV.  Entitlement to a Rating in Excess of 20 percent for 
Multiple Joint Arthritis

The veteran seeks a rating in excess of 20 percent for 
multiple joint arthritis, to include bilateral shoulders, 
bilateral elbows, thoracolumbar spine, and bilateral ankles.  
As noted above, the veteran currently is assigned a 20 
percent rating under Diagnostic Code 5003 for multiple joint 
arthritis, to include bilateral shoulders, bilateral elbows, 
thoracolumbar spine, and bilateral ankles.  

Diagnostic Code 5003 provides that degenerative arthritis 
(hypertrophic or osteoarthritis), if established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is non-compensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined not added under diagnostic code 5003.  See 38 C.F.R. 
§ 4.71a, DC 5003 (2007).  

Under 38 C.F.R. § 4.71a, DC 5003 the highest assignable 
rating for degenerative arthritis with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations is 
20 percent.  Thus, the veteran cannot be assigned a rating 
higher than he currently has under this Code.  Despite the 
veteran's contentions, DC 5003 clearly indicates that two or 
more non-compensable joints are to be combined under DC 5003.

The disabling effects of pain have been considered in 
evaluating the veteran's service-connected disabilities, as 
indicated in the above discussions.  See DeLuca, supra.  The 
veteran's complaints of pain, and the examiner's observations 
of pain and painful motion, were considered in the level of 
impairment and loss of function attributed to each of his 
disabilities.  

In numerous documents of record the veteran states that the 
severity of the his disabilities merit a higher rating.  
Although the veteran is competent to report the symptoms that 
he has experienced, he is not competent to offer an opinion 
as to matters requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered they do not outweigh the 
medical evidence of record, which shows that the criteria for 
a compensable disability rating for a bilateral shoulder 
disability, a bilateral elbow disability, and a bilateral 
ankle disability, and a rating in excess of 20 percent for a 
multiple joint arthritis disability, have not been met.  
Gilbert v. Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.71a.

At no time since the effective date of service connection, 
November 1, 2004, have the veteran's disabilities met or 
nearly approximated the criteria for a higher rating, and 
staged ratings are not for application.  See Hart v. 
Mansfield, No. 05-2424, slip op. at 4 and 5; see also 
Fenderson v. West, 12 Vet. App. at 126-27.

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved with respect to the claims 
for compensable ratings for a bilateral shoulder disability, 
a bilateral elbow disability, a bilateral ankle disability, 
and a rating in excess of 20 percent for a multiple joint 
arthritis disability; and increases are not warranted.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

The Board has considered whether the veteran's disability 
picture warrants a compensable rating on an extraschedular 
basis.  The regulation permits extra-schedular rating when 
"the schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  In this case, the 
veteran has presented no evidence indicating that there exist 
such factors as marked interference with employment or 
frequent periods of hospitalization resulting from his 
service-connected disabilities.  


ORDER

Entitlement to an initial compensable rating for a bilateral 
shoulder disability, to include arthritis and DJD is denied.

Entitlement to an initial compensable rating for a bilateral 
elbow disability, to include arthritis, DJD, and tendonitis 
is denied.

Entitlement to an initial 10 percent rating, but no more, for 
a thoracolumbar disability, to include arthritis, DJD, and a 
strain, is granted, subject to the rules of compensation and 
monetary benefits.

Entitlement to an initial compensable rating for a bilateral 
ankle disability, to include arthritis, tendonitis, and 
degenerative changes is denied.

Entitlement to an initial rating in excess of 20 percent for 
multiple joint arthritis, to include bilateral shoulders, 
bilateral elbows, thoracolumbar spine, and bilateral ankles 
is denied.

Entitlement to an initial 10 percent rating, but no more, for 
a cervical spine strain disability is granted, subject to the 
rules of compensation and monetary benefits.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


